Let me begin, Sir,
by extending my sincere congratulations to you on
assuming the presidency of the General Assembly at its
sixtieth session. Well aware of your experience and
diplomatic skills, I have every confidence that under
your able leadership, we will achieve great results
during this important session, which marks the sixtieth
anniversary of the United Nations. I would also like to
take this opportunity to pay tribute to your predecessor,
His Excellency Mr. Jean Ping, whose tireless work
enabled the membership to successfully prepare for the
High-level Plenary Meeting held last week. My highest
tribute also goes to the Secretary-General, His
Excellency Mr. Kofi Annan, for his unqualified
dedication to our world body.
The leaders of the world gathered here last week
in the largest summit meeting of States in history and
demonstrated their collective political will to overcome
the challenges of the present and to build a future of
peace and prosperity for all humankind. They
reaffirmed their commitment to achieving the
Millennium Development Goals. They also
underscored the vital role of the United Nations for our
time and gave guidance on steps to reform the
Organization. The outcome document (resolution
60/1), adopted in the greatest spirit of cooperation and
compromise, may not be everything to everyone, but it
is the guideline for action that our leaders have given
us. The task now is to implement it.
The work will require determined action by all.
Success will be ensured only when each and every one
of us strives to look beyond the immediate horizon. We
must commit ourselves anew to realizing the ideal that
inspired the founders of the Organization 60 years ago,
that of building a peaceful and prosperous world in
13

which all peoples live together in harmony, free from
want and fear.
Certainly, with 30,000 children dying of hunger
or preventable diseases every day, the world lies far
from that ideal today. Everyone agrees that we have the
means to lift the whole world out of poverty and
underdevelopment. We just need to effectively put
those means to good use. Thus, the concrete, action-
oriented recommendations adopted by our leaders on
partnership, financing, trade, debt relief and other
aspects of development are greatly welcome. We must
fully and speedily implement them so that, by the year
2015, most of the world’s impoverished are freed from
hunger and poverty, the spread of HIV/AIDS is halted,
primary education is made universal for all children,
gender equality takes firm root in all societies and the
global partnership to achieve those and other
development goals is in full operation.
In particular, we welcome the timetables many
developed countries have presented for reaching the
target of 0.7 per cent of gross national income for
official development assistance (ODA) by 2015. The
Republic of Korea is committed to doing its share.
Despite the internal and external economic challenges
that my country has faced since the financial crisis of
1997, we have continued to increase development
assistance year after year, doubling our ODA between
2000 and 2004. We now plan to double it again by
2009.
My Government is also seeking other ways to
build partnerships with developing countries. Utilizing
our resources and expertise in information and
communication technology, we are working with the
Economic and Social Commission for Asia and the
Pacific to build and host an Asia-Pacific training centre
for information and communication technology, with
an initial outlay of $10 million. The centre will
contribute to reducing the digital divide and enabling
developing countries to make the most of information
and communication technologies for development.
Korea is also dedicated to good governance,
which is an essential ingredient of development. Thus,
we are working with the Secretariat to establish a
United Nations governance centre in Seoul, as a
follow-up to the Sixth Global Forum on Reinventing
Government, which my Government hosted earlier this
year.
Health is another area that requires our collective
action. In our globalized, connected world, infectious
diseases can spread with terrifying speed, with no
regard for borders. They can become pandemics that
threaten the development and the security of affected
countries and regions. Here, too, the world must act
together. For its part, my Government is contributing to
the Global Fund to Fight AIDS, Tuberculosis and
Malaria.
We are also vigorously supporting the activities
of the International Vaccine Institute in Seoul, which
strives to develop and disseminate vaccines most
needed in the world’s poorest regions. And we have
taken part in the launching of the International
Partnership on Avian and Pandemic Influenza,
announced by President Bush of the United States in
his speech here last week (see A/60/PV.2).
As world leaders noted, the threats to peace and
security around the world today are increasing,
interconnected and global in scale. They require of us
an urgent, collective and more determined response.
Terrorism, the proliferation of weapons of mass
destruction (WMDs) and transnational crime are grave
threats that can be most effectively addressed when
countries act in concert under the United Nations
banner.
Cruel and inhuman acts of terrorism targeting
innocent lives, as witnessed in Iraq, the United
Kingdom and elsewhere, are heinous crimes for which
there can be no justification. The Republic of Korea is
already a party to all 12 international anti-terrorism
conventions in force. Last week, I signed for my
Government the International Convention for the
Suppression of Acts of Nuclear Terrorism as soon as it
was opened for signature. We are strongly committed
to preventing and eradicating international terrorism in
all its forms. We will continue to actively participate in
the efforts to conclude a comprehensive convention on
international terrorism as soon as possible.
The proliferation of WMDs is another pressing
security concern. The prospect of WMDs falling into
the hands of terrorists is more alarming and real than
ever before. The Republic of Korea is fully committed
to the non-proliferation of WMDs. Thus, we are
dismayed that the outcome document of the High-level
Plenary Meeting is silent on this vital issue. We very
much hope for an early opportunity to redress this
omission. In the meantime, my Government will
14

continue to press for the strengthening of the nuclear
compliance and verification system. We call for the
universal adoption of International Atomic Energy
Association (IAEA) additional protocols, the
disarmament and non-proliferation of biological and
chemical weapons and the full implementation of
Security Council resolution 1540 (2004).
In facing the threats of terrorism or WMDs, or
any traditional threats, the Security Council must be
made to act more quickly and efficiently to situations
that arise when the elements of a threat become reality.
At the same time, the Security Council must exercise
with only the utmost prudence its prerogative to
sanction the use of force. In that regard, we should
build upon the agreement reflected in the outcome
document on the establishment of principles for the use
of force. That would lead to the strengthened relevance
and efficiency of the Security Council and of the
collective security system embodied in the United
Nations as a whole.
Peacekeeping has been an important part of this
system. Indeed, the success of the peacekeeping
missions in such places as Timor-Leste has been one of
the proudest achievements of the Organization in
recent years. However, there have been failures, as
well as cases of fragile peace being overtaken by the
resumption of conflict. Shameful misconduct by some
peacekeeping operation personnel in certain missions
has added to the sense of disappointment. Obviously,
what is needed is a more structured and extensive
mechanism to make the peace more durable and
consolidate the grounds for post-conflict
reconstruction. In this regard, my Government
welcomes the decision taken at the High-level Plenary
Meeting to establish a Peacebuilding Commission.
We hope to play our part, so that effective
peacebuilding can become an important part of the role
of the United Nations to ensure peace and security
around the world. This is very much in line with our
past and current participation in efforts to restore peace
in many challenged areas of the world, including in
Iraq, where we are helping the Iraqi people to build a
democratic and prosperous country.
I would like to take this opportunity to address
the current situation regarding the North Korean
nuclear issue. After a 13-month hiatus, the fourth
round of the six-party talks commenced on 26 July,
broke off for a recess and resumed last week. During
the talks, all participants agreed on the goal and
principles of the denuclearization of the Korean
peninsula. They conducted serious, in-depth
consultations to make substantive progress towards
realizing that objective. For our part, the Republic of
Korea has made an earnest effort to expedite the talks
and move them towards a resolution, including through
the offer to supply 2 million kilowatts of electric power
to the Democratic People’s Republic of Korea directly,
addressing one of the most pressing problems it faces.
As we are gathered here, the resumed fourth
round is under way to adopt an agreement on the
principles for the resolution of the North Korean
nuclear issue. Once adopted, the agreement will be a
crucial step towards the denuclearization of the Korean
peninsula and will launch discussions on an action plan
towards a peaceful resolution of the North Korean
nuclear issue.
A strategic decision by the Democratic People’s
Republic of Korea to dismantle all nuclear weapons
and nuclear programmes would be met with economic
and energy assistance and security assurances. North
Korea must return to the Treaty on the Non-
Proliferation of Nuclear Weapons (NPT) and comply
with the full scope of IAEA safeguards so as to restore
the trust of the international community. The doors
would then open to its right to peaceful use of nuclear
energy. We urge North Korea to take this road.
The Republic of Korea is committed to promoting
human rights as universal values that should be
guaranteed to all. Based on our own experience of the
past decades, we know that development and security
are on shaky ground without full respect for the human
rights of all. We thus welcome the reform initiatives to
strengthen the United Nations human rights system and
wholly support the creation of a Human Rights
Council. We would have preferred to see stronger
language and greater detail about the composition,
mandate and functions of the Council spelled out in the
summit outcome document. Working closely with other
delegations, we hope to promptly engage in active
consultations so that the Council can be established
and can start functioning as soon as possible.
The Republic of Korea is also committed to
democracy at home and abroad. We are an active
participant in the Community of Democracies and have
supported the International Conference of New and
Restored Democracies. We have pledged to contribute
15

to the United Nations Democracy Fund, and we will
remain a strong supporter of the continuing mission of
the United Nations to nurture and strengthen
democracy and human rights around the world.
Respect for human rights and the rule of law are
indispensable for the preservation of peace and
cooperation among nations. Mass killings, genocide
and other grave infringements of human rights are
threats to peace and stability and must not be let pass
with impunity. The principle of the “responsibility to
protect”, as discussed during the High-level Plenary
Meeting, underscores the responsibility of the
international community to lend assistance to States in
upholding their solemn obligation to protect their
citizens. We support the continued deliberations by
Member States to reach agreement on the responsibility
to protect. This would certainly form the backbone of a
preventive mechanism against gross violations of
human rights.
Earlier this month, Hurricane Katrina devastated
New Orleans and the surrounding areas in the United
States, causing massive casualties and tremendous pain
and suffering for the victims and their families. On
behalf of the Government and people of the Republic
of Korea, I would like to extend our deepest
sympathies and condolences to those affected.
Coming less than a year after the massive tsunami
that struck many countries of South-East Asia, Katrina
once again mobilized the international community in
bringing emergency relief to the victims. It also
underscored the urgency of establishing effective
mechanisms to cope with natural disasters around the
world, including the importance of early warning
systems. With those lessons in mind, natural disasters
will be a primary issue for debate at the Asia-Pacific
Economic Cooperation summit meeting, which my
country is hosting in Busan in November. Meanwhile,
we reaffirm our support for the reform of United
Nations humanitarian aid agencies to enhance their
efficiency and effectiveness in helping countries to
recover from disaster and rebuild their capacities for
sustainable development.
We mark the sixtieth anniversary of the United
Nations with mixed feelings. On the one hand, there is
much hope. It is the hope of the entire international
community for the United Nations to prevail over the
new challenges of the twenty-first century and to
assume a more central role in strengthening peace and
security, promoting prosperity and spreading
democracy and human rights around the world. On the
other hand, there is widespread disappointment. It has
become painfully clear that the United Nations as it
stands today is unfit to carry out the demands of these
complex times. Between the hope and the
disappointment, there is much uncertainty. But of one
thing I am certain: all of us gathered here are united in
the conviction that the hope must triumph over the
disappointment; that we must rise to the occasion and
make the United Nations fit for the twenty-first
century.
Indeed, our global body must be strengthened
with far-reaching reforms that are in step with the
dynamic challenges of a borderless and fluid world.
Those reforms should be comprehensive —
encompassing all the elements of the system — and
realized in such a way as to give all Members, large
and small, a sense of ownership in the process and the
outcome. Faithful to the guidance provided in the
outcome document of the High-level Plenary Meeting,
and in synergistic cooperation with one another, all
stakeholders — Member States, the Secretariat, the
funds and programmes, specialized agencies and other
constituents of the United Nations system — must
seize this opportunity for renewal and revitalization.
Indeed, we must engage in a genuine exercise in
multilateralism to strengthen our global body.
Reform of the Security Council must be pursued
to enhance its accountability, transparency and
efficiency. My delegation believes that increasing the
number of non-permanent seats on the Council, with no
addition of permanent seats, is the best way to foster
broad-based consensus on this vital issue.
The Secretariat has long served the collective will
and interests of the Member States of the United
Nations. The contributions of those who have served in
the United Nations system with dedication and
professionalism should be highly praised. However, the
credibility and integrity of the system have been
damaged by recent revelations of mismanagement and
corruption. The maladministration of the oil-for-food
programme, as Mr. Volcker stated in delivering his
fourth report to the Security Council, should not be
seen as a lone case but as symptomatic of deep-seated
systemic issues of an Organization designed for
simpler times. Reform, as he further stated, is urgent.
Without bold reforms to restore the trust and support of
the global community, enhance efficacy and improve
16

the morale of staff, the system will not be able to live
up to the growing expectations of the twenty-first
century.
Underscoring the vital importance of this issue,
the High-level Plenary Meeting has fully endorsed the
management reform initiatives taken by the Secretary-
General. With the active support and encouragement of
Member States, those initiatives should quickly bear
fruit, providing strengthened accountability and
oversight, higher performance and ethical standards for
staff, and greater authority and responsibility for the
Secretary-General as the chief administrative officer of
the Organization.
The challenges facing the United Nations today
are daunting. Some may find them insurmountable. But
we are a country that was born and developed
alongside the United Nations over the past 60 years,
receiving particularly active assistance from it in
earlier decades. We have full confidence in the future
of the Organization. Now a maturing democracy that
upholds human rights, an emerging donor that seeks to
do its share in helping others, and a staunch advocate
of peace and effective multilateralism, the Republic of
Korea is fully committed to bringing greater vitality
and reliability to the United Nations.
At the High-level Plenary the leaders of the world
gave us guiding words for making the United Nations a
more effective and relevant instrument for realizing the
aspirations of the global community in the twenty-first
century. We must not let those words remain just
words. Let us proceed with vigour and dedication to
put them into action.